Exhibit 10.2

AMENDED AND RESTATED

SENIOR OFFICER EMPLOYMENT AND

DEFERRED COMPENSATION AGREEMENT

This SENIOR OFFICER EMPLOYMENT AND DEFERRED COMPENSATION AGREEMENT (this
“Agreement”), is hereby amended and restated as of June 29, 2007 (the “Effective
Date”), between REGIS CORPORATION, hereinafter referred to as the “Corporation,”
and Gordon Nelson, hereinafter referred to as “Employee.”

WHEREAS, this Agreement was initially entered into as of April 14, 1998; and

WHEREAS, Employee and the Corporation wish to amend and restate this Agreement
as of the date hereof to incorporate and supersede all prior amendments hereto;

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements hereinafter contained,
the parties hereby agree as follows:

1.             Definitions.

“Aggregate Benefit” shall be an amount equal to the Employee’s Monthly Benefit
multiplied by 240.

“Cause” shall mean: (a) (i) a felony conviction under any Federal or state
statute which is materially detrimental to the financial interests of the
Corporation, or (ii) willful non-performance by Employee of his material
employment duties other than by reason of his physical or mental incapacity
after reasonable written notice to Employee and reasonable opportunity (not less
than thirty (30) days) to cease such non-performance; or (b) Employee willfully
engaging in fraud or gross misconduct which is materially detrimental to the
financial interests of the Corporation.

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur: (a) any “person” within the meaning of Section 2(a)(2)
of the Securities Act of 1933 and Section 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of
the common stock of the Corporation, or (b) approval by the stockholders of the
Corporation of (i) any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, or (ii) any consolidation or merger in which the Corporation is
the continuing or surviving corporation but in which the common stockholders of
the Corporation immediately prior to the consolidation or merger do not hold at
least a majority of the outstanding

1


--------------------------------------------------------------------------------


common stock of the continuing or surviving corporation, or (iii) any sale,
lease, exchange or other transfer of all or substantially all the assets of the
Corporation, or (c) individuals who constitute the Corporation’s Board of
Directors on the Effective Date (the “Incumbent Board”) have ceased for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least three-quarters (75%) of the directors comprising the Incumbent
Board (either by specific vote or by approval of the proxy statement of the
Corporation in which such person is named as nominee for director) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board.

“Discounted Vested Monthly Benefit” shall be an amount determined by discounting
Employee’s Vested Monthly Benefit to present value based on the number of months
between (a) the later of (i) Employee’s age at the time of his or her
termination of employment or (ii) the date on which Employee attains age 55, and
(b) the date of Employee’s 65th birthday.  The discount rate to be used for this
purpose shall be equal to the yield to maturity, at the date of termination of
Employee’s employment, of U.S. Treasury Notes with a maturity date nearest the
date of the Employee’s 65th birthday.

“Good Reason”  shall mean the occurrence, without the express written consent of
Employee, of any of the following: (a) any adverse alteration in the nature of
Employee’s reporting responsibilities, titles, or offices, or any removal of
Employee from, or any failure to reelect Employee to, any such positions, except
in connection with a termination of the employment of Employee for Cause,
permanent disability, or as a result of Employee’s death or a termination of
employment by Employee other than for Good Reason; (b) a reduction by the
Corporation in Employee’s base salary as then in effect; (c) failure by the
Corporation to continue in effect (without substitution of a substantially
equivalent plan or a plan of substantially equivalent value) any compensation
plan, bonus or incentive plan, stock purchase plan, stock option plan, life
insurance plan, health plan, disability plan or other benefit plan or
arrangement in which Employee is then participating; (d) any material breach by
the Corporation of any provisions of the Agreement; (e) the requirement by the
Corporation that Employee’s principal place of employment be relocated outside
of a thirty (30) mile radius from its existing location; or (f) the
Corporation’s failure to obtain a satisfactory agreement from any successor to
assume and agree to perform Corporation’s obligations under the Agreement;
provided that Employee notifies the Corporation of such condition set forth in
clause (a), (b), (c), (d), (e) or (f) within 90 days of its initial existence
and the Corporation fails to remedy such condition within 30 days of receiving
such notice.

“Monthly Benefit” shall be an amount equal to the greater of (i) forty percent
(40%) of Employee’s average monthly compensation, excluding bonuses, for the
sixty

2


--------------------------------------------------------------------------------


(60) months immediately preceding Employee’s termination of employment or
disability (provided that for purposes of such calculation the Monthly Benefit
shall be increased by Two Thousand Five Hundred Dollars ($2,500.00) unless
Employee’s employment terminates on or before February 8, 2012 by the Company
for Cause or by Employee without Good Reason), and (ii) Five Thousand Dollars
($5,000.00).

“Vested Monthly Benefit” shall be a percentage of Employee’s Monthly Benefit
determined on the basis of the number of Employee’s completed years of service
with the Corporation according to the following schedule:

Years of Service

 

Percentage

 

 

 

 

 

Less than 7 years

 

0

%

7 years

 

5

%

8 years

 

10

%

9 years

 

15

%

10 years

 

20

%

11 years

 

25

%

12 years

 

30

%

13 years

 

35

%

14 years

 

40

%

15 years

 

50

%

16 years

 

60

%

17 years

 

70

%

18 years

 

80

%

19 years

 

90

%

20 or more years

 

100

%

 

A year of service for purposes of vesting shall be a consecutive 12-month period
during which Employee is employed by the Corporation.

2.             Employment.  The Corporation agrees to continue to employ
Employee, and Employee agrees to continue to serve the Corporation, upon the
terms and conditions hereinafter set forth.

3.             Term.  The employment of Employee pursuant to this Agreement has
commenced as of the date of this Agreement and shall continue until terminated
by either of the parties hereto. The parties agree and acknowledge that the
employment of Employee pursuant to this Agreement is at will and may be
terminated by either party without notice.  Notwithstanding the termination of
employment of Employee, this Agreement shall remain in full force and effect
during such time as Employee is or may be entitled to any Monthly Benefit under
this Agreement.

3


--------------------------------------------------------------------------------


4.             Duties.  Employee agrees to serve the Corporation faithfully and
to the best of his or her ability under the direction of the President and the
Board of Directors of the Corporation, devoting his or her entire business time,
energy and skill to such employment, and to perform from time to time such
services and act in such office or capacity as the President and the Board of
Directors shall request.

5.             Compensation.  The Corporation agrees to pay to Employee during
the term of his or her employment hereunder as salary for his or her full time
active services such compensation as may be mutually agreed upon from time to
time.

6.             Deferred Compensation.  The Corporation shall pay to Employee, if
living, or to his or her designee(s) in the event of his or her death, the
following sums upon the terms and conditions and for the periods hereinafter set
forth:

a]             Payments upon Retirement.  Commencing upon the last day of the
month next following the month in which Employee retires from employment with
the Corporation at or after age 65, or upon the last day of the month next
following the month in which he or she reaches age 65 if he or she is then
disabled within the meaning of paragraph 6(c), the Corporation shall pay to
Employee his or her Vested Monthly Benefit and shall continue to pay him or her
the same amount monthly on the same date of each succeeding month thereafter
until a total of 240 monthly payments have been made.  If Employee dies before
receiving all 240 monthly payments specified herein, the Corporation shall pay
to Employee’s surviving spouse, or to such other person or persons as Employee
shall have designated in writing, the remaining unpaid monthly payments as they
become due as provided above.

b]            Payments upon Death before Retirement.  If Employee dies while
employed by the Corporation, the Corporation shall pay to Employee’s surviving
spouse, or to such other person or persons as Employee shall have designated in
writing, Employee’s Monthly Benefit for 240 months. The first payment shall be
due within thirty (30) days after Employee’s death with the remaining payments
payable according to the terms of paragraph 6(a) above.

c]             Payments during Disability.  In addition to the payments provided
in subparagraphs (a) and (b), should Employee become disabled while employed by
the Corporation, and such disability continues for a period of six months, the
Corporation shall pay to Employee his or her Monthly Benefit during each month
that Employee remains disabled until he attains age 65 or until his or her death
prior to attaining such age, at which time the payments provided in subparagraph
(b) shall

4


--------------------------------------------------------------------------------


begin.  The first payment under this subparagraph (c) shall be made during the
seventh month of such disability, and each succeeding payment shall be made on
the same date of each succeeding month thereafter.  Payments shall be made under
this subparagraph (c) only if Employee is disabled within the meaning of the
disability clause of an applicable policy’s waiver of premium provision and
within the meaning of “disability” as set forth in Treas. Reg. § 1.409A–3(i)(4).

d]            Early Termination.

(i)            In the event Employee terminates his or her employment with the
Corporation before reaching age 65 (unless such employment termination is for
Cause, by reason of disability pursuant to subparagraph 6(c), or by reason of
death), then commencing upon the last day of the month next following the month
in which his employment terminates (or if later, upon attainment of age 55),
unless Employee has been terminated by the Corporation for Cause, the
Corporation shall pay to Employee his or her Discounted Vested Monthly Benefit
and shall continue to pay him or her the same amount monthly on the same date of
each succeeding month thereafter until a total of 240 monthly payments have been
made.  If Employee dies before receiving all 240 monthly payments specified
herein, the Corporation shall pay to Employee’s surviving spouse, or to such
other person or persons as Employee shall have designated in writing, the
remaining unpaid monthly payments as they become due as provided above. 
Notwithstanding the foregoing in this subparagraph 6(d)(i), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with a termination of employment prior to age 65, his
Vested Monthly Benefit rather than the Discounted Vested Monthly Benefit,
provided (x) Employee makes such written election more than 12 months before
Employee otherwise would have received the Discounted Vested Monthly Benefit,
(y) such election is not effective for 12 months, and (z) if Employee’s
employment terminates prior to age 65, the first installment of the Vested
Monthly Benefit is paid on the later of (A) Employee’s attainment of age 65, and
(B) five years after the month next following the month of such employment
termination (or if earlier, upon death or disability pursuant to subparagraphs
6(b) and 6(c), respectively).

(ii)           If Employee’s employment is terminated (i) for any reason after
February 8, 2012 but before reaching age 65, or (ii) on or prior to February 8,
2012 by Employee with Good Reason, due to death or Disability, or by the
Corporation without Cause, then in satisfaction

5


--------------------------------------------------------------------------------


of any continuation coverage Employee may be entitled to receive under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
during the period commencing on such termination of employment and continuing
through Employee’s attainment of age 65 (or with respect to Employee’s wife,
Beverly A. Nelson (“Employee’s wife”), through her attainment of age 65),
Employee and Employee’s wife shall each be entitled to the continuation of the
same or equivalent health, hospitalization, prescription drug and dental
insurance coverage that each had received immediately prior to Employee’s
termination of employment, as if Employee had continued to be an executive
employee of the Corporation.  In the event that Employee or Employee’s wife is
ineligible under the terms of such health or other insurance or applicable law
to continue to be so covered without the imposition of adverse tax consequences
on Employee, the Corporation, at its option, shall provide Employee or
Employee’s wife with substantially equivalent coverage through other sources or
will reimburse Employee or Employee’s wife (as applicable) for actual premiums
paid for such alternative coverage (such as Medicare Part A, Part B and
prescription drug coverage) that Employee obtains for the payment period.  Any
such reimbursement shall be paid by December 31 of the calendar year following
the year in which Employee pays such premiums.

e]             Termination for Cause.  If Employee’s employment with the
Corporation is terminated at any time for Cause, the Corporation shall have no
obligation to make any payments to Employee under this Agreement and all future
payments shall be forfeited.

The Corporation is the owner and beneficiary of certain insurance policies on
Employee’s life and insuring against Employee’s disability.  No payments shall
be required under subparagraphs (a), (b), (c) or (d)(i) of this paragraph, if
because of any act by Employee, either (i) the applicable policy is canceled by
the insurance company issuing such policy or (ii) the insurance company refuses
to pay the proceeds of said policy.  The provisions of the preceding sentence
shall be inapplicable and of no further force or effect upon and after a Change
in Control.


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS PARAGRAPH 6 OR PARAGRAPH 7, TO
THE EXTENT REQUIRED IN ORDER TO BE MADE WITHOUT TRIGGERING ANY TAX OR PENALTY
UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER (“SECTION 409A”) IF
AN EMPLOYEE IS A “SPECIFIED EMPLOYEE” FOR PURPOSES OF SECTION 409A, AMOUNTS THAT
WOULD OTHERWISE BE PAYABLE UNDER THIS PARAGRAPH 6 DURING THE SIX-MONTH PERIOD
IMMEDIATELY FOLLOWING THE EMPLOYMENT TERMINATION DATE SHALL INSTEAD BE PAID ON

6


--------------------------------------------------------------------------------



THE FIRST BUSINESS DAY AFTER THE DATE THAT IS SIX MONTHS FOLLOWING EMPLOYEE’S
“SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A, OR, IF EARLIER,
THE DATE OF EMPLOYEE’S DEATH.

7.             Change in Control.

(a)                 Notwithstanding any other provision of the Agreement, in the
event that Employee’s employment is terminated by the Corporation without Cause
or by Employee with Good Reason within two years after a Change in Control,
Employee shall be paid, within thirty (30) days after such employment
termination, an amount equal to three times the sum of (i) Employee’s annual
base salary, and (ii) the largest annual bonus paid to or earned by Employee
during the thirty-six (36) months immediately preceding the Change in Control.

(b)                 Notwithstanding any other provision of the Agreement: (A) if
Employee’s employment with the Corporation terminates within two years following
a Change in Control, whether such termination is initiated by Employee or by the
Corporation (unless the termination is by the Corporation for Cause), the
Corporation, within five (5) days after such termination and in lieu of
Employee’s Monthly Benefit, shall pay in full Employee’s Aggregate Benefit,
without any reduction for vesting or for discounting, to Employee; (B) if
Employee’s employment with the Corporation terminates more than two years
following a Change in Control, the Corporation, within thirty (30) days after
such termination, shall commence payment of Employee’s Monthly Benefit, without
any reduction for vesting or for discounting, and shall continue such payments
as provided in paragraph 6 hereof.

(c)                 Upon a Change in Control, Employee automatically shall
receive 40,000 shares of the Corporation’s common stock free of any restrictions
on exercisability (except as may be imposed by law).  Any such shares awarded
under this subparagraph 7(c) shall be subject to automatic adjustment by the
appropriate Board committee or its delegate to reflect any Corporation share
dividend, share split, combination or exchange of shares, recapitalization or
other change in the capital structure of the Corporation since the date hereof.

(d)                 In addition to the payments and stock grant provided in
subparagraphs 7(a), (b) and (c) above, and at the time such payments and grant
are made to Employee, the Corporation shall pay to Employee an amount equal to
any excise tax imposed on Employee by Section 4999 of the Code and by any
comparable and applicable state tax law (collectively, “Excise Taxes”), as a
result of the payments and stock grant

7


--------------------------------------------------------------------------------


provided in subparagraphs 7(a), (b) and (c) and as a result of any accelerated
vesting of Employee’s options to acquire shares of the Corporation, and shall
further pay to Employee on a “grossed-up” basis all additional federal and state
income taxes and Excise Taxes payable by Employee as a result of the payments
provided in this subparagraph 7(d), so that the net after-tax amount received by
Employee pursuant to this paragraph 7 is equal to the amount that Employee would
have received if no Excise Taxes had been imposed on income received by or
imputed to Employee by reason of the payments or stock grant pursuant to
paragraph 7 hereof or by reason of accelerated vesting of Employee’s options. 
All amounts payable pursuant to this subparagraph 7(d) shall be paid by the end
of Employee’s taxable year next following Employee’s taxable year in which the
related taxes are remitted to the taxing authority.

All payments required by this paragraph 7 shall be in addition to, and not in
lieu of, any other payments to which Employee is entitled under any other
agreement with the Corporation.

The amounts paid to Employee pursuant to this paragraph shall be in
consideration of Employee’s past services to the Corporation and Employee’s
continued services from the date of this amendment.  The payments required
hereunder shall not be reduced or offset by any future earnings by Employee.

8.             Restrictive Covenant.

a]             Employee expressly agrees, as a condition to the performance by
the Corporation of its obligations hereunder, that during the term of this
Agreement and during the further period that such payments to him or her are
provided by this Agreement, he or she will not, directly or indirectly, own any
interest in, render any services of any nature to, become employed by, or
participate or engage in the licensed beauty salon business, except with the
prior written consent of the Corporation.

b]            If Employee voluntarily terminates his or her employment with the
Corporation, and Employee violates the restrictive covenant set forth in
subparagraph a] above during the first twenty-four (24) months after such
termination of employment, and such violation continues for thirty (30) days
after Employee is notified in writing by the Corporation that Employee is in
violation of the restrictive covenant, then the Corporation shall have no
further obligation to make any payments to Employee under this Agreement and all
such future payments shall be forfeited.  If such violation occurs after
twenty-four (24) months after such termination and continues for thirty (30)
days after notice as provided

8


--------------------------------------------------------------------------------


hereinabove, Employee shall forfeit one (1) month of Employee’s Vested Monthly
Benefit for each month that Employee is in violation of the restrictive
covenant.

c]             If Employee’s employment with the Corporation is terminated by
the Corporation without Cause, and if Employee at any time after such
termination continues to violate the restrictive covenant for thirty (30) days
after being notified in writing by the Corporation that Employee is in violation
of the restrictive covenant, Employee shall forfeit one (1) month of Employee’s
Vested Monthly Benefit for each month or portion of a month that Employee
continues in violation of the restrictive covenant.

d]            The provisions of paragraph 8 of the Agreement shall be
inapplicable and of no further force or effect upon and after a Change in
Control.

9.             Trust Agreement.  The Corporation has established a Trust
Agreement under the Regis Corporation Deferred Compensation Agreement and said
Trust Agreement is hereby incorporated by reference into this Agreement and made
a part hereof.

10.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Minnesota.

11.           Arbitration.  All controversies or claims arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in Minneapolis, Minnesota, administered by the American Arbitration
Association under its then current Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in the District Court of
Hennepin County, Minnesota.

12.           Prohibition against Assignment.  Employee agrees, on behalf of
himself or herself and his or her personal representatives, and any other person
claiming any benefits under him or her by virtue of this Agreement, that this
Agreement and the rights, interests and benefits hereunder shall not be
assigned, transferred or pledged in any way by Employee or any person claiming
under him or her by virtue of this Agreement, and shall not be subject to
execution, attachment, garnishment or similar process.

13.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successor of the Corporation, and any successor shall be
deemed substituted for the Corporation under the terms of this Agreement.  As
used in this Agreement, the term “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase, or otherwise, acquires all or substantially all of the capital stock
or assets of the Corporation.

9


--------------------------------------------------------------------------------


14.           Prior Agreements.  This Agreement supersedes all prior Employment
and Deferred Compensation Agreements, and any amendments or supplements thereto,
between the parties to this Agreement.

15.           Consulting Arrangement.  Within 60 days after Employee’s
termination of employment with the Corporation (other than for Cause, by reason
of death or Disability, or, on or prior to February 8, 2012, by Employee without
Good Reason), the Corporation and Employee shall enter into a three-year
consulting agreement with regard to the Corporation’s DVD training program (or
its successor) on terms to be reasonably and mutually agreed.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

REGIS CORPORATION

 

 

 

 

 

 

 

 

 

 



By:

/s/ Paul D. Finkelstein

 

 

 

 

Paul D. Finkelstein, President

 

 

 

 

 

 

/s/ Gordon Nelson

 

 

 

Gordon Nelson

 

 

11


--------------------------------------------------------------------------------